internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 2-plr-112587-01 date date legend trust grantors co-trustees court state d1 year year dear this letter responds to the letter dated date and subsequent correspondence submitted by trust’s authorized representatives on behalf of grantors co-trustees and trust requesting rulings under sec_664 sec_4941 and sec_170 of the internal_revenue_code concerning the effect of a proposed judicial reformation of trust the information submitted states that on d1 grantors co-trustees established trust as a charitable_remainder_unitrust crut grantors co-trustees instructed the attorneys who drafted the crut that for purposes of determining the unitrust payment january be treated as the valuation_date grantors co-trustees wanted the benefit of a january valuation_date for trust to enable grantors co-trustees to make the correct quarterly unitrust distributions the attorneys who drafted trust misunderstood grantors co-trustees’ instructions and intent trust incorrectly provided that the last day of the taxable_year december would serve as the valuation_date for quarterly unitrust distributions that preceded that date grantors co-trustees propose to petition court to correct this scrivener’s error by amending trust to provide that the valuation_date for a year is january of that year plr-112587-01 rather than the last day of the taxable_year december as provided in trust the proposed amendment will be effective ab initio if court approves the petition it may be necessary to correct the distributions for year and year based on changing the valuation_date from the last day of each year to january of each year in order to correct the erroneous distributions for the year and year taxable years specifically grantors co-trustees request the following rulings that the proposed judicial reformation ab initio of trust will not adversely affect trust’s qualification as a crut under sec_664 that the proposed judicial reformation ab initio of trust will not constitute an act of self-dealing under sec_4941 that the proposed judicial reformation ab initio of trust will not reduce grantors co-trustees’ income_tax deduction for transfers to trust under sec_170 issue sec_664 provides that for purposes of sec_664 a crut is a trust- a from which a fixed percentage which is not less than percent nor more than percent of the net fair_market_value of its assets valued annually is to be paid not less often than annually to one or more persons at least one of which is not an organization described in sec_170 and in the case of individuals only to an individual who is living at the time of the creation of the trust for a term of years not in excess of years or for the life or lives of such individual or individuals b from which no amount other than the payments described in sec_664 and other than qualified gratuitous transfers described in sec_664 may be paid to or for_the_use_of any person other than an organization described in sec_170 c following the termination of the payments described in sec_664 the remainder_interest in the trust is to be transferred to or for_the_use_of an organization described in sec_170 or is to be retained by the trust for such a use or to the extent the remainder_interest is in qualified_employer_securities as defined in sec_664 all or part of such securities are to be transferred to an employee_stock_ownership_plan as defined in sec_4975 in a qualified_gratuitous_transfer as defined sec_664 and d with respect to each contribution of property to the trust the value determined under sec_7520 of such remainder_interest in such property is at least percent of the net fair_market_value of such property as of the date such property is contributed to the trust sec_1_664-1 of the income_tax regulations provides that the term charitable_remainder_trust means a_trust with respect to which a deduction is allowable under sec_170 sec_2055 sec_2106 or sec_2522 and which meets the description of a charitable_remainder_annuity_trust as described in sec_1_664-2 or a crut as described in sec_1_664-3 sec_1_664-3 provides that where the governing instrument provides plr-112587-01 that in the case where the net fair_market_value of the trust assets is incorrectly determined by the fiduciary the trust shall pay to the recipient in the case of an undervaluation or be repaid by the recipient in the case of an overvaluation an amount equal to the difference between the amount which the trust should have paid the recipient if the correct value were used and the amount which the trust actually paid the recipient such payments or repayments must be made within a reasonable period after the final_determination of such value any payment due to a recipient by reason of such incorrect valuation shall be considered to be a payment required to be distributed at the time of such final_determination for purposes of sec_1_664-1 see sec_1_664-1 for rules relating to the year of inclusion of such payments and the allowance of a deduction for such repayments see sec_1_664-3 for rules relating to additional contributions in regard to cruts sec_1_664-3 provides that the trust may not be subject_to a power to invade alter amend or revoke for the beneficial use of a person other than an organization described in sec_170 notwithstanding the preceding sentence the grantor may retain the power exercisable only by will to revoke or terminate the interest of any recipient other than an organization described in sec_170 based solely on the facts and representations made and provided that court determines that a scrivener’s error was made in drafting the trust agreement and modifies trust to correct this error and provided that court’s modification is in accordance with state law we conclude that the proposed judicial reformation to change the valuation_date from the last day of each year to january of each year for determining the unitrust distributions for that calendar_year will not adversely affect trust’s qualification as a crut under sec_664 if the change in valuation dates results in a change in the value of the trust assets and therefore the unitrust_amount for prior years of the trust adjustments must be made the noncharitable beneficiary is required to repay trust for any excess distributions in the case of an overvaluation and trust is required to pay to the noncharitable beneficiary additional_amounts in the case of undervaluations in accordance with sec_1_664-3 issue sec_4941 imposes an excise_tax on any act of self-dealing between a private_foundation and any disqualified_person defined under sec_4946 sec_4946 defines the term disqualified_person to include a person who is a substantial_contributor sec_4946 defines a substantial_contributor as a person described in sec_507 under sec_507 the term substantial_contributor includes the creator of a_trust based solely on the facts and representations made we conclude that the plr-112587-01 proposed judicial reformation ab initio of trust will not constitute an act of self-dealing under sec_4941 issue sec_170 permits a deduction for any charitable_contribution payment of which is made within the taxable_year sec_170 generally provides that in the case of property transferred in trust no charitable_contribution_deduction is allowed for the value of the charitable_remainder interest unless the trust is a charitable_remainder_annuity_trust or a charitable_remainder_unitrust as described in sec_664 or a pooled_income_fund described in sec_642 based solely on the facts and representations made assuming trust continues to qualify as a crut we conclude that the proposed judicial reformation ab initio of trust to change the valuation_date from the last day of the tax each year to january of each year will not reduce the amount of grantors co-trustees’ income_tax charitable_contribution_deduction under sec_170 that was available upon funding trust using a valuation_date of the last day of the year except as we have specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions of the code or under any other provisions of the code this letter_ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being forwarded to trust’s authorized representative sincerely j thomas hines chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of a letter copy for sec_6110 purposes
